Citation Nr: 1403080	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-05 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an effective date earlier than January 30, 2007, for the award of compensation benefits under 38 U.S.C.A. § 1151 for cervical myelopathy with loss of use of the bilateral lower extremities, including based on clear and unmistakable error (CUE) in May 1985, October 1995, and November 2002 rating decisions.

2.  Entitlement to an effective date earlier than January 30, 2007, for the award of compensation benefits under 38 U.S.C.A. § 1151 for right upper extremity weakness/limited sensation, including based on CUE in May 1985, October 1995, and November 2002 rating decisions.

3.  Entitlement to an effective date earlier than January 30, 2007, for the award of compensation benefits under 38 U.S.C.A. § 1151 for left upper extremity weakness/limited sensation, including based on CUE in May 1985, October 1995, and November 2002 rating decisions.

4.  Entitlement to an effective date earlier than January 30, 2007, for the award of special monthly compensation (SMC) based on loss of use of the bilateral lower extremities, including based on CUE in May 1985, October 1995, and November 2002 rating decisions.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran & Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1966 with a period of active duty for training (ACDUTRA) in December 1971.  The Veteran died in October 2011.  The Appellant is the Veteran's surviving spouse.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Fort Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Veteran and the Appellant testified before the undersigned at a video conference hearing.  A copy of the transcript is associated with the record.  

In December 2011, the Board dismissed the Veteran's effective date claims due to the Veteran's death.  In April 2012 the RO granted the Appellant's January 2012 request to substitute for the Veteran in his effective date claims.  Thus, these claims are being continued with the Appellant as the substitute claimant.  38 U.S.C.A. § 5121A (West 2002 & Supp. 2013).

At the time of the August 2009 hearing, the Veteran indicated that his claims for earlier effective dates included the assertion that there was CUE in all prior RO and Board decisions addressing his claim for benefits under 38 U.S.C.A. § 1151.  See Board Hearing Tr. at 10.  As a result, when the Board dismissed the Veteran's claims in December 2011 due to his death, the Board characterized the issues being dismissed to include allegations of CUE in the May 1979 Board decision.  However, a motion to challenge a Board decision based on CUE must be submitted in writing.  38 C.F.R. § 20.1404 (2013).  As a written motion has not been submitted, there is not a proper motion before the Board alleging CUE in the May 1979 Board decision.  The Board has thus recharacterized the issues on appeal to exclude allegations of CUE in the May 1979 Board decision.


FINDINGS OF FACT

1.  November 1979, May 1985, and October 1995 rating decisions denied the Veteran's petitions to reopen his claim for benefits alleging additional disability as a result of VA treatment; the Veteran did not timely appeal these decisions.

2.  A November 2002 rating decision denied the Veteran's petition to reopen his claim; the Veteran withdrew his appeal of this decision in an October 2005 statement. 
3.  There was no formal or informal claim filed between the date of the October 2005 appeal withdrawal and the submission of the January 30, 2007 petition to reopen.  

4.  The motion for CUE in the November 2002 rating decision is insufficiently pled, as there have not been any specific arguments advanced that the facts, as they were known at the time, were not before the RO or that the statutory or regulatory provisions in effect at the time were incorrectly applied, or that the results would have been manifestly different, but for the alleged error in the final November 2002 rating decision.

5.  It is not shown that the correct facts, as they were known at the time, were not before VA or that statutory or regulatory provisions extant at the time were incorrectly applied in the May 1985 and October 1995 rating decisions that declined to reopen claims seeking benefits for additional disability incurred as a result of VA treatment.


CONCLUSIONS OF LAW

1.  The request alleging CUE in the November 2002 rating decision is dismissed with prejudice, by operation of law.  38 U.S.C.A. § 5109A, 5121A (West 2002); 38 C.F.R. § 3.105(a) (2013).

2.  There was no CUE in the May 1985 and October 1995 final rating decisions in that they declined to reopen the claim seeking benefits under § 1151, and those decisions remains final based on evidence then of record.  38 U.S.C.A. §§ 5109A (West 2002); 38 C.F.R. § 3.105 (2013).

3.  The criteria for effective dates prior to January 30, 2007 for the awards of compensation benefits under 38 U.S.C.A. § 1151 for cervical myelopathy with loss of use of the bilateral lower extremities, right and left upper extremity weakness/limited sensation, and SMC based on loss of use of the bilateral lower extremities, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Pursuant to the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In February 2007, the AOJ sent a letter to the Veteran providing the notice required for his petition to reopen his claim for benefits under § 1151.  Benefits were subsequently granted, and the Veteran appealed the effective date assigned.  In cases such as this, where the claim has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Appellant bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as the Veteran prior to his death, the Appellant, or the representative has not alleged such prejudice.  Regardless, the Veteran received notification as to the evidentiary requirements necessary to establish an earlier effective date via an August 2008 letter.  The claim was subsequently readjudicated in a January 2009 statement of the case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or supplemental SOC, is sufficient to cure a timing defect).

With respect to the allegations involving CUE, the United States Court of Appeals for Veterans Claims (Court) has held that the provisions of the VCAA do not apply to claims of CUE in prior final decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  

Regarding VA's duty to assist, determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings.  Generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  Such has not been alleged in this case.  Thus, VA's duty to assist is also met.  

The Veteran and the Appellant were provided an opportunity to set forth their contentions during the August 2009 hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the August 2009 hearing the undersigned set forth the issues to be discussed at the hearing, focused on the requirements to substantiate an earlier effective date claim and claim of CUE.  Neither the Appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Accordingly, the Board will address the merits of the claims.



II. Legal Criteria and Analysis

A. Effective Dates

A June 2007 rating decision awarded the Veteran compensation benefits under 38 U.S.C.A. § 1151 for cervical myelopathy with loss of use of the bilateral lower extremities, right and left upper extremity weakness/limited sensation, and SMC based on loss of use of the bilateral lower extremities, effective January 30, 2007.  The Appellant alleges that she is entitled to an effective date prior to January 30, 2007 for award of these benefits to the Veteran.

Applicable law and VA regulations provide that the effective date for an award of benefits under 38 U.S.C.A. § 1151 will be the date the injury or aggravation was suffered if the claim was received within one year after that date; otherwise the effective date will be the date of the claim.  38 U.S.C.A. § 5110(c); 38 C.F.R. § 3.400(i).  

Here, the hospital treatment that caused the Veteran's disabilities occurred in 1973.  His most recent petition to reopen his claim was received by VA on January 30, 2007, which is more than one year after the date of the incurrence of the disabilities.  Therefore, the effective date assigned by the RO is based on the date of the claim.  

The record does not contain any informal or formal claims prior to January 30, 2007 that remain unadjudicated that might warrant an earlier effective date for the award of benefits under § 1151.  38 C.F.R. § 3.151.  The Veteran initially filed a claim for benefits under § 1151 in April 1977.  This claim was ultimately denied by a May 1979 Board decision.  The Veteran was properly notified of that decision and it became final.  38 U.S.C. § 4003 (1976).

The Veteran filed to reopen his claim in October 1979.  He was properly notified of the RO's November 1979 denial of this petition and he did not appeal it.  Thus, it became final.  38 U.S.C. § 4005 (1976).

The Veteran again filed to reopen his claim in February 1985.  A May 1985 decisional letter denied the petition.  The Veteran filed a notice of disagreement with this decision and the RO issued an SOC in June 1985.  The Veteran did not file a VA Form 9, Substantive Appeal after the SOC was issued.  Thus, the May 1985 rating decision also became final.  38 U.S.C. § 4005 (1982).

In March 1995, the Veteran filed to reopen his claim.  An October 1995 rating decision, of which the Veteran was properly notified and did not appeal, denied the petition to reopen.  That decision also became final.  38 U.S.C.A. § 7105 (West 1991).

The most recent final denial occurred in November 2002, prior to the Veteran's December 2001 petition to reopen his claim, received January 30, 2007.  The Veteran completed an appeal of this decision when he filed VA Form 9, Substantive Appeal, in April 2004; however, in an October 2005 statement, the Veteran withdrew his appeal.  Therefore, the November 2002 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2005).

The record does not contain any statements between the October 2005 statement withdrawing the Veteran's appeal and the petition to reopen received by VA on January 30, 2007.  Based on this submission, the June 2007 rating decision properly assigned an effective date of January 30, 2007 to the awards of benefits under § 1151 for cervical myelopathy, bilateral upper extremity weakness/limited sensation, and SMC for loss of use of the bilateral lower extremities.  38 U.S.C.A. § 5110(c) (West 2002); 38 C.F.R. § 3.400(i) (2013).  As such, there is no legal basis to assign an earlier effective date, absent CUE challenges in the final decisions noted above.  Such challenges are discussed below.   
B. CUE

An unappealed rating decision is final and binding based on the evidence of record at the time of such decision in the absence of CUE in the decision.  Where evidence establishes CUE in a prior decision, the decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7105(c); 38 C.F.R. § 3.105(a).  

CUE is a very specific and rare kind of error.  The Court has held that for there to be a valid claim of CUE either the correct facts, as they were known at that time, were not before the adjudicator or the legal provisions effective at that time were improperly applied; a mere difference of opinion in the outcome of the adjudication does not provide a basis to find that VA committed error during the adjudication process.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).  The failure to address a specific regulatory provision involves harmless error unless it is shown that the outcome would have been "manifestly different."  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

CUE also does not include the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in the interpretation of the statute or regulation.  Jordan v. Nicholson, 401 F.3d 1296, 1298-99 (Fed. Cir. 2005). 

1. November 2002 Decision

A March 2008 Report of Contact indicates the Veteran raised a general claim of CUE regarding the effective date assigned for benefits awarded pursuant to § 1151.  He alleged that he had been fighting the claim for many years and he felt there had been sufficient new and material evidence to reopen his claim at a date prior to January 30, 2007, thus entitling him to an earlier effective date.  

The Veteran did not at that time indicate as to what rating decisions he was alleging CUE or provide a more specific statement regarding his allegations.  However, VA is required to sympathetically review and liberally construe a claimant's pro se filings.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  As such, the RO interpreted the Veteran's request to encompass CUE in the May 1985, October 1995, and November 2002 rating decisions.

In March 2013 written argument, the Appellant's representative made specific CUE allegations regarding the May 1985 and October 1995 rating decisions, but did not make any arguments regarding the November 2002 rating decision.  

In Fugo v. Brown, 6 Vet. App. 40, 44 (1993), the Court held that, "If a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Thus, as a threshold matter, a claimant must plead CUE with sufficient particularity, and only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits).  

As neither the Veteran during his lifetime nor the Appellant since she has been substituted into the Veteran's appeal has alleged a specific error of fact or law in the November 2002 decision, the claim for CUE is inadequately pled. 

The Court has held, that where, as here, the Board determines that a motion for revision based on CUE has been inadequately pled, as distinguished from a failure to establish the claim on the merits, the appropriate remedy is dismissal of the claim without prejudice, rather than denial, in order to allow the claimant an opportunity to replead.  See Simmons v. Principi, 17 Vet. App. 104, 111-15 (2003).  However, as the Veteran's substitute, the Appellant is only eligible to substitute into a pending claim or appeal to process that claim or appeal to completion.  38 U.S.C.A. § 5121A.  By operation of the law governing substitution, the Appellant is precluded from filing a new claim for CUE in the November 2002 rating decision, as such a claim would not qualify as a pending claim or appeal.  Therefore, the Board must dismiss the claim of CUE in the November 2002 rating decision with prejudice.  

2. October 1995 RO Decision

In March 1995 the Veteran again filed to reopen his claim and alleged that he was receiving Social Security Administration (SSA) disability benefits based on the additional disability he incurred as a result of VA treatment.  He stated that the case of Brown v. Gardner, 513 U.S. 115 (1994), which interpreted 38 U.S.C.A. § 1151, was the basis for his petition to reopen and that as a result of that case VA needed to pay disability benefits to veterans injured by VA care even if the VA hospital was not at fault.   

At that time, § 1151 stated that compensation would be payable where an additional disability was found to have resulted from a disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 U.S.C.A § 1151 (West 1991).  The statute also provided that where an individual entered into a settlement in a civil action against the United States based on treatment provided under § 1151, then no benefits should be paid to the individual for any month beginning after the date the settlement became final, until the aggregate amount of benefits which would be paid equaled the total amount included in the settlement.  Id.

In the Gardner case, the Supreme Court of the United States (Supreme Court) concluded that the statutory language of 38 U.S.C.A. § 1151 (West 1991) simply required a causal connection between the claimed injury and any alleged resulting disability.  513 U.S. at 118-19.  The Supreme Court thus invalidated the provisions of 38 C.F.R. § 3.358 that had imposed an additional requirement of fault on the part of VA.  

In conjunction with the Veteran's claim, the RO obtained the Veteran's complete VA treatment records associated with the treatment alleged and attempted to obtain his SSA records.  The record reflects that SSA records for the Veteran's son rather than for the Veteran were obtained.  The Veteran's actual SSA records were not obtained in conjunction with the March 1995 claim to reopen.  Although the Appellant has not specifically alleged that the failure to obtain the correct SSA records was CUE, the Board notes that the Court has held that VA's breach of its duty to assist cannot form a basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994). 

In an October 1995 rating decision, the RO denied the Veteran's claim to reopen finding that no new and material evidence had been submitted.  In the decision, the RO noted that the Veteran was requesting reconsideration under the Gardner case and had presented no new and material evidence.  In citing the law, the decision referenced one of the invalidated criteria under 38 C.F.R. § 3.358.  The decision explained that the Veteran had been suspected to have a cervical spine tumor and was treated with radiation therapy but not with surgery.  The RO concluded that the evidence of record did not show that any treatment or misdiagnosis affected the progression of the preexisting problem and that the Veteran was not injured, nor did any treatment that was provided worsen the preexisting condition.  The RO found that all of this information was previously of record and that the allegation of entitlement under Gardner was not sufficient to reopen the claim.  The Veteran did not appeal this decision and it became final.

In March 2013 written argument, the Appellant's representative argued that the October 1995 rating decision was the product of CUE because the RO had denied the claim based on a finding that there was no new and material evidence, rather than by reconsidering the Veteran's claim based on the liberalizing law as announced by the Gardner case.  The Appellant's representative alleged that if the Gardner case had been considered the outcome would have been manifestly different since the "evidence of record at that time clearly indicated the veteran had suffered additional disability as the result of VA treatment."

The Appellant's argument essentially represents a disagreement as to how the facts were weighed or evaluated under the applicable law, including the Gardner case.  Thus, it is an inadequate argument on which to find CUE in the RO's October 1995 rating decision.  See Russell, 3 Vet. App. at 313-14; Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991) (holding that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error).  

There is nothing in the evidence of record at the time of the October 1995 rating decision that would compel a conclusion, to which reasonable minds could not differ, that the Veteran incurred additional disability as a result of VA treatment.  Although the Appellant's representative's argument indicates that the RO continued to apply the fault requirement and did not consider the Gardner case in its decision, the face of the October 1995 decision shows that this case law was considered and that the RO's decision concluded that the Veteran did not experience an additional disability as the result of VA treatment.  Specifically, the decision concludes that the evidence did not show that VA treatment caused or exacerbated the preexisting condition.  Although the decision cites to a portion of invalidated 38 C.F.R. § 3.358 regarding fault, the RO's actual analysis did not apply that invalid requirement in reaching its conclusion and only addressed whether the Veteran suffered additional disability as a result of VA treatment.

The file shows that the RO's decision in October 1995 was in accordance with the law and regulations extant at that time, in that it did not apply the fault requirement in its analysis.  In sum, the Appellant has not shown an undebatable error in the October 1995 rating decision that would manifestly change the outcome of the decision.  That rating decision was reasonably supported by the evidence of record at that time and was consistent with the laws, regulations, and case law then in effect.  Consequently, the October 1995 rating decision did not contain CUE.  

3. May 1985 RO Decision

As noted above, a May 1985 rating decision denied the Veteran's petition to reopen his claim.  As the Veteran did not complete his substantive appeal after the SOC was issued, the May 1985 rating decision became final.  38 U.S.C. § 4005 (1982).

At the time of the May 1985 RO decision the pertinent statute regarding reopening a claim after a Board decision stated that a decision of the Board was the final determination in a matter, unless the Board on its own motion corrected an obvious error in the record or, upon the basis of additional official information from the service department reached a contrary conclusion.  38 U.S.C. § 4003 (1982).  Additionally, § 4004(a) stated that when the Board disallowed a claim, the claim could not thereafter be reopened and allowed, and no claim based upon the same factual basis could be considered, unless new and material evidence in the form of official reports from the proper service department was secured.  

Pertinent regulations stated that when a claimant requested to reopen a claim after an appellate decision and submitted evidence in support of the request, VA had to determine whether such evidence was new and material and, if it was, whether it provided a new factual basis for allowing the claim.  38 C.F.R. § 19.194 (1985).  New and material evidence was not otherwise defined in statute or regulations, other than when received prior to the expiration of the appeal period or where the new evidence was evidence from a service department.  See 38 C.F.R. § 3.156 (1985).  As these situations were not applicable to the Veteran's February 1985 petition to reopen, they will not be discussed further.

Regarding benefits under 38 U.S.C.A. § 351 (the precursor to § 1151), the regulations at that time required that it be shown that the additional disability resulted from the disease or injury or an aggravation of an existing disease or injury and was not merely coincidental therewith.  38 C.F.R. § 3.358(c)(1) (1985).  Additionally, they stated that compensation was not payable for either the contemplated or foreseeable after results of approved medical or surgical care properly administered, no matter how remote, in the absence of showing that the additional disability proximately resulted through carelessness, negligence, lack of proper skill, error in judgment, or similar instances of indicated fault on the part of VA.  Id. § 3.358(c)(3).

In support of his February 1985 petition to reopen, the Veteran submitted January and April 1985 letters from private physician, Dr. R.C.W.  The January 1985 letter noted that the Veteran had chronic medical problems of cervical spinal cord injury secondary to radiation treatments given "inadvertently when he had a C5-6 extruded disc that was misdiagnosed as being a spinal cord tumor."  The April 1985 letter further stated that he was "classified as totally disabled due to a cervical spinal cord myelopathy caused by irradiation of his spinal cord at the Denver VA Hospital for a cervical disc protrusion that was misdiagnosed as a cervical spinal cord malignant tumor."  

The May 1985 RO decision denied the Veteran's claim for benefits.  The decision noted that a May 1979 Board decision had previously denied the claim and that he received an out of court settlement which terminated any claims he had against VA concerning treatment of his back condition.  

In March 2013 argument, the Appellant's representative argued that this decision contained CUE because the Veteran's Federal Tort Claims Act claim was separate and distinct from any claim for VA benefits and that his ability to file a VA claim at a later date was not precluded by statute, regulation, or the terms of his settlement.  Additionally, she alleged that the RO decision did not address the evidence submitted by the Veteran, and that if such evidence had been considered the outcome would have been manifestly different.  She noted that Dr. R.C.W.'s opinion clarified that VA failed to properly diagnose the Veteran and that he suffered additional disability as a result of the improper diagnosis and resulting radiation treatment.  She alleges this met the requirements of the law effective at the time that required a finding of additional disability and fault.

Prior to February 1990, the RO had no specific obligation to include in its decision a statement of the reasons for the decision.  See Veterans' Benefits Amendments of 1989, Pub. L. No. 101-237, § 115, 103 Stat. 2062, 2065-66 (enacting 38 U.S.C.A. § 3004, effective January 31, 1990).

Thus, in order to establish CUE in a decision issued prior to February 1990, it must be clear from the face of the decision that a particular fact or law was not considered in the RO's adjudication.  Cf. Eddy v. Brown, 9 Vet. App. 52, 58 (1996) ("Silence in a final RO decision made before February 1990 cannot be taken as showing a failure to consider evidence of record."); see also Crippen v. Brown, 9 Vet. App. 412 (1996).

Other than noting that the out of court settlement terminated the Veteran's claims under § 351, the May 1985 decision did not otherwise explain the basis for denying the claim.  However, it is not clear from the face of the decision that Dr. R.C.W.'s letters were not considered.  In fact, other documents of record indicate that the RO did consider these opinions when making its May 1985 decision.  Specifically, in a May 1985 letter to Senator Simpson, the Director of the Cheyenne RO and Medical Center stated that the Veteran had reopened his claim by submitting a letter from Dr. R.C.W.  The letter further explains that the RO had reviewed this evidence and had continued to deny service connection for disability as a result of VA treatment and that the Veteran was being informed of this decision via separate notification.

An April 1985 confirmed rating decision also notes that the letter from Dr. R.C.W. was duplicative of information already in the file at the time of the prior final denial.

Additionally, the June 1985 SOC, issued in response to the Veteran's May 1985 notice of disagreement, specifically notes the medical report from Dr. R.C.W. and finds that the Veteran's claim had been reopened based on that report, but that service connection had continued to be denied.  The SOC goes on to explain that a new factual basis had not been established.

These records provide support that the RO considered the new evidence submitted by the Veteran and reopened his claim on that basis, but denied it after reopening.  

The Appellant's allegations essentially are equivalent to an argument that the May 1985 rating decision improperly weighed and evaluated the evidence.  Such argument can never rise to the stringent definition of clear and unmistakable error.  See Baldwin v. West, 13 Vet. App. at 5; Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Therefore, the Board finds that there was not CUE in the May 1985 rating decision and the claim must be denied.

4. Other Decisions

Although the Appellant's representative provided specific arguments regarding whether there was CUE in the May 1985 and October 1995 RO decisions in her March 2013 written argument, she also concluded by contending that if the Board did not grant an earlier effective date based on CUE in these rating decisions the Board should consider whether any other decision was the product of CUE.  The other decisions that denied benefits for additional disability claimed to have resulted from VA treatment are May 1977 and November 1979 rating decisions and a May 1979 Board decision.

The May 1979 Board decision subsumed the May 1977 rating decision that initially denied the Veteran's claim for benefits under 38 U.S.C.A. § 351; thus, the May 1977 rating decision is not subject to challenge on the basis of CUE.  38 C.F.R. § 20.1104.

As explained in the Introduction, a written motion is required to challenge the May 1979 Board decision based on CUE.  38 C.F.R. § 20.1404.  As such has not been submitted, there is not a proper motion for CUE in the May 1979 Board decision before the Board.

The record also contains a final rating decision issued in November 1979.  Although the Appellant's representative has generally alleged CUE in this decision, she has not made any specific arguments regarding why she believes there is CUE.  As explained above, a claimant must plead CUE with sufficient particularity.  As such has not been done with regard to the November 1979 rating decision and the RO has not adjudicated a claim of CUE in this rating decision, the Board will not further consider whether it contained CUE.  See Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).

In summary, the Board concludes that there was no CUE in the May 1985 and October 1995 rating decisions and that CUE in the November 2002 rating decision has not been sufficiently pled.  Thus, these rating decisions remain final.  38 U.S.C.A. § 7105 (West 2002).  As such, and since the record does not show that a formal or informal claim was filed prior to January 30, 2007, or that there was any pending unadjudicated claim, the earliest possible effective date for the awards of compensation benefits under 38 U.S.C.A. § 1151 for cervical myelopathy with loss of use of the bilateral lower extremities, right and left upper extremity weakness/limited sensation, and SMC based on loss of use of the bilateral lower extremities is January 30, 2007.  As this is the effective date presently assigned for the awards of these benefits, the Appellant's claims of entitlement to an earlier effective date must be denied.  
ORDER

The appeal to establish CUE in a November 2002 rating decision is dismissed with prejudice.

The appeal to establish CUE in an October 1995 rating decision is denied.

The appeal to establish CUE in a May 1985 rating decision is denied.

An effective date earlier than January 30, 2007, for the award of compensation benefits under 38 U.S.C.A. § 1151 for cervical myelopathy with loss of use of the bilateral lower extremities is denied.

An effective date earlier than January 30, 2007, for the award of compensation benefits under 38 U.S.C.A. § 1151 for right upper extremity weakness/limited sensation is denied.

An effective date earlier than January 30, 2007, for the award of compensation benefits under 38 U.S.C.A. § 1151 for left upper extremity weakness/limited sensation is denied.

An effective date earlier than January 30, 2007, for the award of SMC based on loss of use of the bilateral lower extremities is denied.



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


